Motion to vacate order of this court granted insofar as to vacate the order of this court, entered on December 10, 1959, and to reinstate the appeal taken by the defendant from the judgment of the Court of Special Sessions of the City of New York, Bronx County, rendered on June 16, 1959. The time of the appellant to serve and file the record on appeal and the appellant’s points is enlarged up to and including March 28, 1961 with notice of argument for the May 1961 Term of this court, said appeal to be argued or submitted when reached. Concur — Breitel, J. P., Rabin, McNally, Stevens and Eager, JJ.